Citation Nr: 0202496	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  01-01 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 2001, the veteran 
testified via videoconference from the RO before the 
undersigned member of the Board.  


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of gunshot 
wound of the right foot, rated as 20 percent disabling.

2.  The veteran does not have a serious employment handicap.


CONCLUSION OF LAW

The criteria to establish the presence of a serious 
employment handicap pursuant to Chapter 31, Title 38, United 
States Code, for the purposes of extending the veteran's 
period of entitlement to benefits under this chapter are not 
met.  38 U.S.C.A. §§ 5107, 3101, 3103 (West Supp. 2001); 38 
C.F.R. §§ 21.42, 21.44, 21.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App.174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
November 1999 determination and in the January 2001 statement 
of the case of the reasons and bases for the denial of his 
claim.  In addition, he was further so notified at the time 
of his October 2001 Board hearing.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the November 1999 determination, January 2001 statement of 
the of case, and October 2001 Board hearing, informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran has submitted evidence in support of his 
claim per the recommendations made by the undersigned member 
of the Board in October 2001.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

In a February 1973 rating decision, service connection was 
granted for gunshot wound of the right foot, tender scar, 
distal end, limitation of motion, rated as 20 percent 
disabling.  The veteran was notified of that decision in 
February 1973.  Although he recently applied for an increased 
rating for that disability, an increased rating was denied.  
The basis of that denial was recent VA outpatient records and 
an April 1999 VA examination which essentially showed that 
the veteran's right foot disorder was not productive of 
limitation of motion, weakness, fatigue, incoordination, 
tenderness, crepitation, or laxity.  Although there was 
scarring, it was not symptomatic.  

In August 1999, an application for vocational rehabilitation 
was received from the veteran.  Thereafter, the veteran was 
informed that he would be required to report for VA 
counseling.  In October 1999, the veteran reported for 
counseling.  According to his Counseling Record, the veteran 
completed high school, college, and graduate school.  He 
obtained a Bachelor's Degree in Business Administration.  He 
reported that he was employed as a senior meter reader from 
July 1986 to July 1988.  In that position, he supervised 
field staff and performed scheduling, billing, and problem 
solving.  From July 1988 to April 1996, he was employed as a 
customer service supervisor in the billing department in 
which he performed customer service duties, billing, policy 
and budget, and personnel issues.  From April 1996 to 
November 1997, he was employed as a customer service 
supervisor-key accounts manager in which he performed 
customer relations duties, negotiation, management, billing, 
and problem solving.  From November 1997 to the present time, 
the veteran had been employed as a customer service 
supervisor performing database design, policy-making 
functions, and computer duties.  At his current employment, 
he works 20 hours per week.  Previously, he was employed 
full-time.  The veteran indicated that he enjoys working in 
customer services and enjoys problem-solving.  He reported 
that his right foot disability had not limited him in finding 
and holding a job, but currently the cold climate in the 
computer environment caused his foot to ache.  

The veteran related to the VR&C counselor that he had been 
working as a customer service supervisor for 16 years, but 
his position had recently been reduced to part-time which had 
reduced his salary in half.  He stated that his financial 
situation was worsening.  The veteran indicated that he 
applied for vocational rehabilitation benefits because his 
company was downsizing and his position had been reduced to 
part-time.  He stated that he is now expected to work in a 
field where he has not been properly trained.  Thus, not only 
did his company downsize, he was asked to perform a different 
type of work.  The veteran related that his right foot 
disability was not impacting his employability, but he wanted 
help in finding a different type of job, one that he is 
trained to performed.  He related that as long as he was in a 
sedentary to light occupation, his service-connected right 
foot disability did not impact his employability.  

In sum, the VR&C counselor concluded that the veteran did not 
present with an employment handicap.  Although there were 
impairments to employability, he had overcome the impairments 
to employability.  The veteran had been working at the same 
employment for the last 16 years and his hours were cut back 
because of downsizing and not because of his service-
connected disability or education.  The veteran's eligibility 
termination date expired in 1985 and a serious employment 
handicap cannot be found.  The VR&C concluded that the 
veteran had overcome his impairments to employability and an 
employment handicap was not found to exist.  

In November 1999, the veteran was notified of the denial of 
his claim.  He appealed that determination.  

In October 2001, the veteran testified via videoconference 
from the RO before the undersigned member of the Board.  At 
that time, the veteran related that he was initially trained 
in the early 1970's in the construction industry as a general 
contractor/architect, but he chose not to pursue employment 
in that industry due to his service-connected right foot 
disability.  Thereafter, he became a meter reader with the 
city of Burbank.  He was soon promoted to senior meter reader 
which was an office job with management duties.  The veteran 
related that he enjoyed this job.  He then obtained a 
Bachelor's Degree in Business Administration and was moved 
into management as a customer service supervisor.  The 
veteran related that this was his position until about 6 
months ago when his company downsized and he was reduced to 
part-time status.  He stated that he was placed in a position 
which required more technical skills which he lacks.  The 
veteran reported that on his own, he took courses to learn 
the required skills.  Currently, he related that he does not 
have the funding to take more course to keep up with the 
demands on him.  The veteran sated that he could not go back 
to the contracting or construction industry due to his 
service-connected right ankle disability.  The veteran and 
his representative indicated that if he is terminated, his 
service-connected disability will impede his ability to 
further train and be employed.  The veteran's representative 
indicated that vocational rehabilitation training should 
assist veteran's in maintaining their job skills and 
obtaining new required job skills so that they can remain 
gainfully employed.  

The undersigned member of the Board suggested to the veteran 
that he submit medical evidence showing the impact of the 
veteran's right foot disability on his employability and why 
a change of employment would be helpful and, in addition, a 
statement from his employer.  

In response, the veteran submitted a statement from his 
employer which only confirmed his part-time status.  He also 
submitted an October 2001 medical examination report.  The 
examiner stated that the veteran has residuals due to his 
right foot disability.  He indicated that he had a malunion 
of the second metatarsal with excessive shortening.  He 
opined that the veteran should not engage in excessive 
standing or walking.  He recommended that the veteran be 
employed in sedentary employment.  The veteran waived initial 
RO review of this evidence.  




Analysis

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. § 
3103(b)(3); 38 C.F.R. § 21.42(a).  In this case, the 12-year 
period expired in February 1985.  After the expiration of his 
basic period of eligibility, 38 U.S.C.A. § 3103(c) permits a 
veteran to obtain Chapter 31 benefits after the basic 12-year 
statutory period of eligibility in certain circumstances.  In 
any event, a serious employment handicap is required.  38 
U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.

The Board notes that in the VR&C determination, it was noted 
that the veteran's period of eligibility had expired.  As 
such, the Board notes that a serious employment handicap must 
be established.  However, in the determination letter it was 
stated that the veteran did not have an employment handicap.  

Thus, the matter to be resolved is whether the veteran has a 
serious employment handicap.  As set forth below, the Board 
finds that the veteran does not have a serious employment 
handicap, and, thus, is not entitled to benefits under the 
Chapter 31 program.

With regard to whether a serious employment handicap exists, 
38 U.S.C.A. § 3103(c) permits a veteran to obtain Chapter 31 
benefits after the basic 12-year statutory period of 
eligibility provided by 38 U.S.C.A. § 3103(a) has expired if, 
on the basis of the veteran's particular employment handicap 
and need for vocational rehabilitation training, it is 
determined that (1) the veteran has a "serious employment 
handicap" and has not been previously rehabilitated to the 
point of employability, or (2) has a serious employment 
handicap, has been previously rehabilitated to the point of 
employability and the veteran can meet one of the other 
stated conditions.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  
The veteran has never been "rehabilitated" under the Chapter 
31 program.

"Serious employment handicap" is defined as the significant 
impairment of the veteran's ability to obtain or maintain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.52(b).  A 
veteran has a serious employment handicap if he or she has: 
(1) a neuropsychiatric service-connected disability rated at 
30 percent or more disabling; or (2) any other service-
connected disability rated at 50 percent or more disabling.  
38 C.F.R. § 21.52(c).  The veteran's service-connected 
disability rating is 20 percent.  Thus, the veteran does not 
meet those criteria.  A serious employment handicap may exist 
when the veteran has a nonneuropsychiatric disability rated 
at 30 or 40 percent and the veteran meets other listed 
criteria.  38 C.F.R. § 21.52(d).  The veteran's right foot 
disability is only rated as 20 percent disabling; thus, the 
veteran does not meet this criteria.  A serious employment 
handicap is normally not found when a veteran's service-
connected disability is rated at less than 30 percent 
disabling.  A finding of serious employment handicap may 
nevertheless be made when the veteran's service-connected 
disability has caused substantial periods of unemployment or 
unstable work history; as well as when the veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  38 C.F.R. 
§ 21.52(e).

In this case, the veteran does not meet the criteria for a 
serious employment handicap.  The Board notes that the 
medical evidence shows that the veteran does have certain 
restrictions imposed by his service-connected right foot 
disability, such as his being precluded from work requiring 
physical activity.  The recent medical examination report 
stated that the veteran is only suited for sedentary 
employment.  However, the veteran's work history for many 
years has only involved sedentary employment.  

In order for the veteran to show that he has a serious 
employment handicap, he must demonstrate that his service-
connected disability has caused substantial periods of 
unemployment or unstable work history and that he has a 
demonstrated pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  The record 
shows a steady work history.  The veteran has never had 
substantial periods of unemployment or unstable work history 
nor has he had a demonstrated pattern of maladaptive behavior 
which is shown by a history of withdrawal from society or 
continuing dependency on government income support programs.  

In sum, the veteran has earned a Bachelor's Degree in 
Business Administration and has had a stable work history for 
many, many years.  He has been employed in a field suitable 
to him for many years, by his own admission.  His reason for 
seeking Chapter 31 benefits is because his company downsized, 
reduced his position to part-time, and now requires him to 
have more technical computer-related skills than he has at 
this time.  He wants to use Chapter 31 benefits to obtain 
those additional skills.  Essentially, his reasons for 
seeking vocational rehabilitation are unrelated to his right 
foot disability.  Although the veteran mentioned that his 
right foot aches in the cold computer environment, he later 
indicated that his current employment was not impeded by his 
right foot disability.  He is not seeking to leave physically 
demanding employment for sedentary employment.  Rather, he is 
seeking Chapter 31 benefits to obtain additional skills for 
his current employment.  His service-connected right foot 
disability was not the cause for his lack of these skills.  
Even assuming that the veteran's current employment may be in 
jeopardy if he does not obtain additional skills, the veteran 
simply does not meet the criteria for a serious employment 
handicap.  His right foot disability has not been shown 
interfere with his current employment.  The veteran is 
employed and has maintained that employment for many years.  
Since the veteran is educated and obtained a degree which is 
considered to reflect his abilities, aptitudes, and 
interests, and since he is employed in a field consistent 
with that degree, the Board concludes that the record does 
not show that there is a serious employment handicap.

Based on the provisions of 38 C.F.R. § 21.52 and the 
determination of the counselor that the veteran does not have 
an employment handicap, the Board concludes that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.



ORDER

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

